Exhibit 10.2

PERFORMANCE BASED RESTRICTED STOCK AWARD AGREEMENT (Special Purpose)

Community Health Systems, Inc.

2009 Stock Option and Award Plan

THIS AGREEMENT between you and Community Health Systems, Inc., a Delaware
corporation (the “Company”) governs an Award of the Company’s Restricted Stock
in the amount and on the date specified in your Award notification (the “Date of
Grant”).

WHEREAS, the Company has adopted the Community Health Systems, Inc. 2009 Stock
Option and Award Plan (the “Plan”) in order to provide additional incentive to
certain employees and directors of the Company and its Subsidiaries;

WHEREAS, the Compensation Committee of the Company’s Board of Directors (the
“Committee”) has determined to grant to you this Award of Restricted Stock as
provided herein to encourage your efforts toward the continuing success of the
Company;

WHEREAS, the Committee has determined to condition the Award on the attainment
of certain performance-based criteria to better align your economic interests
with those of the other stockholders of the Company and to ensure that the
compensation attributable to this Award constitutes “qualified performance-based
compensation” pursuant to Code §162(m) and the regulations promulgated
thereunder; and

WHEREAS, the Committee has established the Performance Objectives (as defined in
Section 3.1 below) (a) utilizing objectively determinable criteria, (b) on a
date which is prior to the ninetieth (90th) day of the Company’s fiscal year,
and (c) at a time when the attainment of the Performance Objectives is
substantially uncertain.

NOW, THEREFORE, the parties hereto agree as follows:

 

1. Grant of Restricted Stock.

1.1       The Company hereby grants to you this Award of Shares of Performance
Based Restricted Stock in the number set out in an electronic notification by
the Company’s stock option plan administrator, as may be appointed from time to
time (the “Plan Administrator”). The Shares of Performance Based Restricted
Stock granted pursuant to this Award shall be issued in the form of a book entry
of Shares in your name as soon as reasonably practicable after the Date of Grant
and shall be subject to your (or your estate’s, if applicable) acknowledgement
and acceptance of this Agreement by electronic means to the Plan Administrator
as provided in Section 9 hereof, or as you have been otherwise instructed.

1.2       This Agreement shall be construed in accordance and consistent with,
and subject to, the provisions of the Plan (the provisions of which are hereby
incorporated by reference) and, except as otherwise expressly set forth herein,
the capitalized terms used in this Agreement shall have the same definitions as
set forth in the Plan.

 

2. Restrictions on Transfer.

The Shares of Performance Based Restricted Stock issued under this Agreement may
not be sold, transferred or otherwise disposed of and may not be pledged or
otherwise hypothecated until all restrictions on such Performance Based
Restricted Stock shall have lapsed in the manner provided in Section 3, 4 or 5
hereof.



--------------------------------------------------------------------------------

3. Performance Objectives; Lapse of Restrictions.

3.1        The Award is subject to the Company attaining at least one of the
following “Performance Objectives” (herein so called): (i) the Company attains
synergies (as determined by the Committee)(“Synergies”) from the acquisition of
Health Management Associates, Inc. (the “Acquisition”) of $80 million during the
period beginning February 1, 2014 and ending January 31, 2015; (ii) the Company
attains Synergies from the Acquisition of at least $150 million during the
period beginning February 1, 2014 and ending January 31, 2016; and/or (iii) the
Company attains Synergies from the Acquisition of at least $200 million during
the period beginning February 1, 2014 and ending January 31, 2016.

3.2        Except as provided in Sections 4, 5 and 6 hereof, if none of the
Performance Objectives are attained, the Award shall lapse in its entirety.

3.3        Except as provided in Sections 4, 5 and 6 hereof:

(a)      If the Performance Objective set forth in Section 3.1(i) is attained,
one-third (1/3) of the number of Shares of Performance Based Restricted Stock
issued hereunder (rounded to the nearest whole Share, if necessary) shall vest
(subject to verification by the Committee) on the first anniversary of the Date
of Grant; and

(i)     if the Performance Objective set forth in Section 3.1(ii) is attained
but the Performance Objective set forth in Section 3.1(iii) is not attained,
one-half of the total original Award shall lapse and one-half of the unvested
remainder of the Award (rounded to the nearest whole Share, if necessary) shall
vest on each of the second and third anniversaries of the Date of Grant;

(ii)    if the Performance Objective set forth in Section 3.1(iii) is attained,
one-third of the total original Award (rounded to the nearest whole Share, if
necessary) shall vest on each of the second and third anniversaries of the Date
of Grant; or

(iii)   if neither of the Performance Objectives set forth in Section 3.1(ii) or
(iii) is attained, the remainder of the Award shall lapse in its entirety.

(b)      If the Performance Objective set forth in Section 3.1(i) is not
attained, but;

(i)     the Performance Objective set forth in Section 3.1(ii) is attained (but
not the Performance Objective set forth in Section 3.1(iii)), one-half of the
total original Award (less the portion of the Award that has previously vested)
(rounded to the nearest whole Share, if necessary) shall vest on each of the
second and third anniversaries of the Date of Grant and one-half of the total
original Award shall lapse; or

(ii)    the Performance Objective set forth in Section 3.1(iii) is attained,
one-half of the total Award (rounded to the nearest whole Share, if necessary)
shall vest on each of the second and third anniversaries of the Date of Grant.

 

4. Effect of Certain Terminations of Employment.

If your employment terminates as a result of your death or Disability, in each
case if such termination occurs on or after the Date of Grant, all Shares of
Performance Based Restricted Stock which have not become vested in accordance
with Section 3 or 5 hereof shall vest, and the



--------------------------------------------------------------------------------

restrictions thereon shall lapse as of the date of such termination. If your
employment is terminated by your employer for any reason other than for Cause,
then your Award shall continue until such time as it is determined that at least
one of the Performance Objectives set forth in Section 3.1 above has been
attained, and if attained, then the restrictions as to the entire Award shall
lapse on the first anniversary of the Date of Grant (or if the termination
occurs after at least one of the Performance Objectives has been attained, the
restrictions as to the entire Award shall immediately lapse upon such
termination). If, however, neither of the Performance Objectives is attained,
the Award shall lapse in its entirety.

 

5. Effect of Change in Control.

In the event of a Change in Control of the Company at any time on or after the
Date of Grant, the terms of the Plan shall control the vesting of any Shares of
Performance Based Restricted Stock which have not become vested in accordance
with Section 3 or 4 hereof.

 

6. Forfeiture of Performance Based Restricted Stock.

Upon the termination of your employment by you, the Company or its Subsidiaries
for any reason other than those set forth in Section 4 hereof prior to such
vesting, in addition to the circumstance described in Section 9(a) hereof, any
and all Shares of Performance Based Restricted Stock which have not become
vested in accordance with Section 3, 4 or 5 hereof shall be forfeited and shall
revert to the Company.

 

7. Delivery of Restricted Stock.

7.1        Except as otherwise provided in Section 7.2 hereof, evidence of the
book entry of Shares or, if requested by you prior to such lapse of
restrictions, a stock certificate with respect to the Shares of Performance
Based Restricted Stock for which the restrictions have lapsed pursuant to
Section 3, 4 or 5 hereof, shall be delivered to you as soon as practicable
following the date on which the restrictions on such Shares of Performance Based
Restricted Stock have lapsed, free of all restrictions hereunder.

7.2        Evidence of the book entry of Shares with respect to Shares of
Performance Based Restricted Stock in respect of which the restrictions have
lapsed upon your death pursuant to Section 4 hereof or, if requested by the
executors or administrators of your estate upon such lapse of restrictions, a
stock certificate with respect to such Shares of Performance Based Restricted
Stock, shall be delivered to the executors or administrators of your estate as
soon as practicable following the Company’s receipt of notification of your
death, free of all restrictions hereunder. In the event of your death, all
references herein to “you” shall also include your executors, administrators,
heirs or assigns.

 

8. Dividends and Voting Rights.

Subject to Section 9(a) hereof, upon issuance of the Shares of Performance Based
Restricted Stock, you shall have all of the rights of a stockholder with respect
to such Shares, including the right to vote the Shares and to receive all
dividends or other distributions paid or made with respect thereto; provided,
however, that dividends or distributions declared or paid on the Performance
Based Restricted Stock by the Company shall be deferred and reinvested in Shares
of Performance Based Restricted Stock based on the Fair Market Value of a Share
of the Company’s common stock on the date such dividend or distribution is paid
or made (provided that no fractional Shares will be issued), and the additional
Shares of Performance Based Restricted Stock thus acquired shall be subject to
the same restrictions on transfer and forfeiture and the same vesting schedule
as the Performance Based Restricted Stock in respect of which such dividends or
distributions were made.



--------------------------------------------------------------------------------

9. Acknowledgement and Acceptance of Award Agreement.

(a)       The Shares of Performance Based Restricted Stock granted to you
pursuant to this Award shall be subject to your acknowledgement and acceptance
of the Award and the terms of this Agreement to the Company or its Plan
Administrator (including by electronic means, if so provided) no later than the
earlier of (i) 180 days from the Date of Grant and (ii) the date that is
immediately prior to the date that the Performance Based Restricted Stock vests
pursuant to Section 4 or 5 hereof (the “Return Date”); provided that if you die
before your Return Date, this requirement shall be deemed to be satisfied if the
executor or administrator of your estate acknowledges and accepts this Agreement
through the Company or its Plan Administrator no later than ninety (90) days
following your death (the “Executor Return Date”). If this Agreement is not so
acknowledged and accepted on or prior to your Return Date or the Executor Return
Date, as applicable, the Award of Shares of Performance Based Restricted Stock
evidenced by this Agreement shall be forfeited, and neither you nor your heirs,
executors, administrators or successors shall have any rights with respect
thereto.

(b)       If this Agreement is so acknowledged and accepted on or prior to your
Return Date or the Executor Return Date, as applicable, all dividends and other
distributions paid or made with respect to the Shares of Performance Based
Restricted Stock granted hereunder prior to your Return Date or the Executor
Return Date shall be treated in the manner provided in Section 8 hereof.

 

10. No Right to Continued Employment.

Nothing in this Agreement or the Plan shall interfere with or limit in any way
the right of the Company or its Subsidiaries to terminate your employment, nor
confer upon you any right to continuing employment by the Company or any of its
Subsidiaries or continuing service as a Board member.

 

11. Withholding of Taxes.

Prior to the delivery to you of a stock certificate or evidence of the book
entry of Shares with respect to the Shares of Performance Based Restricted Stock
in respect of which all restrictions have lapsed, you shall pay to the Company
or the Company’s Plan Administrator, the federal, state and local income taxes
and other amounts as may be required by law to be withheld by the Company (the
“Withholding Taxes”) with respect to such Performance Based Restricted Stock. By
acknowledging and accepting this Agreement in the manner provided in Section 9
hereof, you shall be deemed to elect to have the Company or the Plan
Administrator withhold a portion of such Performance Based Restricted Stock
having an aggregate Fair Market Value equal to the Withholding Taxes in
satisfaction thereof, such election to continue in effect until you notify the
Company or its Plan Administrator before such delivery that you shall satisfy
such obligation in cash, in which event the Company or the Plan Administrator
shall not withhold a portion of such Performance Based Restricted Stock as
otherwise provided in this Section 11.

 

12. Acknowledgement that You Are Bound by the Plan.

By acknowledging and accepting this Award and the terms of this Agreement you
hereby confirm the availability and your review of a copy of the Plan and the
Prospectus, and other documents provided to you in connection with this Award by
the Company or its Plan Administrator, and you agree to be bound by all the
terms and provisions thereof.



--------------------------------------------------------------------------------

13. Modification of Agreement.

This Agreement may be modified, amended, supplemented or terminated, and any
terms or conditions may be waived, but only by a written instrument executed by
both parties hereto; provided that the Company may modify, amend, supplement or
terminate this Agreement in a writing signed by the Company without any further
action by you if such modification, amendment, supplement or termination does
not adversely affect your rights hereunder.

 

14. Severability.

Should any provision of this Agreement be held by a court of competent
jurisdiction to be unenforceable or invalid for any reason, the remaining
provisions of this Agreement shall not be affected by such holding and shall
continue in full force in accordance with their terms.

 

15. Governing Law.

The validity, interpretation, construction and performance of this Agreement
shall be governed by the laws of the State of Delaware without giving effect to
the conflicts of laws principles thereof.

 

16. Successors in Interest.

This Agreement shall inure to the benefit of and be binding upon any successor
to the Company. This Agreement shall inure to the benefit of your legal
representatives. All obligations imposed upon the Company and all rights granted
to you under this Agreement shall be binding upon the Company’s successors and
upon your heirs, executors, administrators and successors.

 

17. Resolution of Disputes.

Any dispute or disagreement which may arise under, or as a result of, or in any
way relate to, the interpretation, construction or application of this Agreement
shall first be referred to the Chief Executive Officer for informal resolution,
and if necessary, referred to the Committee for its determination. Any
determination made hereunder shall be final, binding and conclusive on you, your
heirs, executors, administrators and successors, and the Company and its
Subsidiaries for all purposes.

 

18. Entire Agreement.

This Agreement and the terms and conditions of the Plan constitute the entire
understanding between you and the Company and its Subsidiaries, and supersede
all other agreements, whether written or oral, with respect to the Award.

 

19. Headings.

The headings of this Agreement are inserted for convenience only and do not
constitute a part of this Agreement.



--------------------------------------------------------------------------------

20. Notice.

All notifications and other communications hereunder shall be in writing and,
unless otherwise provided herein, shall be deemed to have been given when
received by the party to whom such notice is to be given at its address set
forth below, or such other address for the party as shall be specified by notice
given pursuant hereto:

(a)        If to the Company, by regular mail to:

Community Health Systems, Inc.

4000 Meridian Boulevard

Franklin, TN 37067

Attention:  General Counsel

(b)        If to you or your legal representative, to such person at the address
as reflected in the records of the Company.

 

21. Consent to Jurisdiction.

Each party hereby irrevocably and unconditionally consents to submit to the
exclusive jurisdiction of the courts of the State of Tennessee and of the United
States of America, in each case located in the County of Williamson, for any
actions, suits or proceedings arising out of or relating to this Agreement, the
Award or the Plan and the transactions contemplated hereby and thereby
(“Litigation”) (and agrees not to commence any Litigation except in any such
court), and further agrees that service of process, summons, notice or document
by U.S. certified mail to such party’s respective address set forth in
Section 20 hereof shall be effective service of process for any Litigation
brought against such party in any such court. Each party hereby irrevocably and
unconditionally waives any objection to the laying of venue of any litigation in
the courts of the State of Tennessee or of the United States of America, in each
case located in the County of Williamson, and hereby further irrevocably and
unconditionally waives and agrees not to plead or claim in any such court that
any Litigation brought in any such court has been brought in an inconvenient
forum.

22.      Deemed Execution. On the date of your electronic acceptance of the
terms of the Award and this Agreement, this Agreement shall be deemed to have
been executed and delivered by you and the Company.

COMMUNITY HEALTH SYSTEMS, INC.      